Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 11/18/21.
Claims 1-23 are pending in the application.


Response to Arguments
Applicant’s arguments with respect to the instant amendments have been considered and are persuasive; however, a new ground of rejection is entered as teaching the instant amendments, infra analysis.
   The claim objections are withdrawn.


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1-3, 6-7, 11, 13-16, and 20 are objected to for “particular.”  The Examiner requests clarification of whether particular is referring to a subjective or objective selection of a mini-split HVAC.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Federspiel (PG/PUB 2013/0151019).



Claim 1. 
   Rognli teaches a system comprising:
  a non-volative memory
   a wireless controller configured to send commands to a mini-split HVAC unit that includes an infra-red (IR) receiver (ABSTRACT, Figure 1, Figure 2), the wireless controller comprising:
an IR transmitter (Figure 2-132, 0033-35)
a temperature sensor configured to sense a temperature at the wireless controller (Figure 2-141, 0030)
a user interface including a display (Figure 2-140)
a non-volatile memory storing infrared (IR) protocol for each of a plurality of different mini-split HVAC units (Figure 4-184, 0027, 0033, 0036-37, 0070, 0080, 0082, 0093-96)
wherein the controller (Figure 2-138) configured to:
receive a selection of a particular one mini-split HVAC unit of different mini-split HVAC units (Figure 4-182, 184, 0029-32)
select an IR protocol from the non-volatile memory based on a correspondence between the particular mini-split HVAC unit and the IR protocol in the non-volatile memory  (Figure 4, 0028-30, 0070, 0082)
wirelessly transmit, using the IR transmittied, one or more commands to the particular mini-split   HVAC unit  in accordance with the IR protocol, the one more commands indicating a setpoint temperature for the particular mini-split HVAC unit (Figure 4, 0070-71)
However, Rognli does not expressly teach the limitations as described below including the non-volatile memory and setpoint temperature .  Rognli teaches the non-volatile memory limitations and Federspiel teaches the set-point limitations as described below
a non-volatile memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units (Rognli, Figure 4-184, 0027, 0033, 0036-37, *0043, 0070, 0080, 0082, 0093-96)
the one or more commands indicating a setpoint temperature for the particular mini-split HVAC unit; determine an offset temperature based on a difference 
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Rognli to the teachings of Federspiel would achieve an expected and predictable result comprising: 
a non-volative memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units 
 the one or more commands indicating a setpoint temperature for the particular mini-split HVAC unit; determine an offset temperature based on a difference between the setpoint temperature and the temperature sensed by the temperature sensor and determine that the offset temperature is greater than or equal to a threshold value, and based on the determination: determine an updated setpoint temperature based on the offset temperature and the setpoint temperature; and transmit, using the IR transmitter, one 
  One of ordinary skill in the art would be motivated to apply Federspiel to improve reliability, as described by Federspiel, 0006. Moreover, one of ordinary skill in the art adapting the non-volatile memory of Rognli to comprise one more protocols, as per Rognli, would achieve an expected and predictable result of storing and accessing specific protocols for implementation as a matter of design choice given the finite and quantifiable memory types as described by Rognli, 0043.

2.    Rognli teaches the system of claim 1, wherein one or more commands indicating the set-point temperature are configured to cause the particular mini-split HVAC unit set a programmable set point of the mini-split HVAC unit to the set point temperature, wherein the set point temperature is based, at least in part, on a desired set point temperature set by a user and the temperature sensed by the temperature sensor of the wireless controller (Figure 4-192, 0045, 0048, 0068, 0075, 0082, supra claim 1)
3.    Rognli teaches the system of claim 1, wherein the controller is configured to:
receive a brand of the particular mini-split HVAC  different mini-split HVAC units via the user interface of the wireless controller (Figure 4-182, 0080-82)
receive a model of the particular  mini-split HVAC units via the user interface of the wireless controller (Figure 4-182, 0080-82)

6.    Rognli teaches the system of claim 1, wherein the controller is further configured to select the IR protocol from the non-volatile memory by at least:
identifying a particular address based on the particular mini-split HVAC units (0029)
identifying the IR protocol at the particular address (0029, 0080-82, see also 0043); and accessingthe indication of correspondence from the non-volatile memory (0029, 0080)
7.    Rognli teaches the system of claim 6, wherein the controller is configured to select the IR protocol from the non-volatile memory by at least:
receiving a brand of the particular  mini-split HVAC unit of a plurality of different mini-split HVAC units  via the user interface of the wireless controller (0080-82)
receiving a model of the particular mini-split HVAC unit via the user interface of the wireless controller (0080-82)
identifying the IR protocol based at least in part on the received brand and received model of the particular one of the plurality of different mini-split HVAC units (0080-82, see also 0043)


  Ronli teaches multiple memory types including a non-volatile memory (0043, 0019)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Ronli (e.g. using non-volatile memory to store data), to the teachings of Ronli (e.g. storing both IR protocols and the correspondence), would achieve an expected and predictable result of storing both data types within the same non-volatile memory.  Ronli teaches “Such memory devices may store programs, software, and instructions relating to the operation of universal DR remote-control device 108” and therefore the use of non-volatile memory for persistent storage of data requiring reliable access by the controller.” One of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable memory types, as per Ronli, would achieve an expected and predictable result of storing data required for control as well as using non-volatile memory for persistent storage (e.g. accessing stored protocols and correspondence information).


20.     Rognli teaches a method for controlling a mini-split HVAC unit from a remote location, wherein the mini-split HVAC unit is configured to wireless receive one or more infrared (IR) commands to control one or more functions of the mini-split HVAC unit , the method comprising:

an IR transmitter (0009, 0035-37)
a temperature sensor configured to sense a temperature at the wireless controller (Figure 2, 0007, 0045)
memory based on a  correspondence between the particular mini-split HVAC unit and an IR protocol in a non-volatile memory (Figure 4-182, 184, 0029-32, supra claim 1), wherein the non-volatile memory stores an IR protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units (supra claim 1)

wirelessly transmitting, by the controller and using the IR transmitter,  one or more IR commands to the mini-split HVAC unit  in accordance with the IR protocol (supra claim 1), the one or more commands indicating a set-point temperature

However, Rognli does not expressly teach the limitations as described below including the setpoint temperature . Federspiel teaches the set-point limitations as described below
the one or more commands indicating a setpoint temperature for the particular mini-split HVAC unit; determine an offset temperature based on a difference 
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Rognli to the teachings of Federspiel would achieve an expected and predictable result comprising: 
the one or more commands indicating a setpoint temperature for the particular mini-split HVAC unit; determine an offset temperature based on a difference between the setpoint temperature and the temperature sensed by the temperature sensor and determine that the offset temperature is greater than or equal to a threshold value, and based on the determination: determine an updated setpoint temperature based on the offset temperature and the setpoint temperature; and transmit, using the IR transmitter, one or more commands to the particular mini-split HVAC unit, the one or more commands indicating the updated setpoint temperature

Claim 21
  Rognli, as modified, teaches the system of claim 1, wherein the controller is configured to determine the temperature sensed by the temperature sensor has stabilized at a stabilized temperature and determine the offset temperature based on the difference between the setpoint temperature and the stabilized temperature (Federspiel, 0027, 0059-61, 0065, 0084-86)

 
Claim 23 
  Rognli, as modified, teaches the system of claim 1, wherein the controller is configured to determine the updated setpoint temperature by at least adding the offset temperature to the setpoint temperature  (Federspiel, 0027, 0059-61, 0065, 0084-86)

Claims 11- 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Julio (USPN 8519830)
11.    Rognli teaches a system comprising:
a non-volative memory

an IR transmitter (Figure 2-132, 0033-35)
a user interface including a display (Figure 2, 0033-35)
wherein the controller configured to:
receive a selection of a particular building building automation systems via the user interface (Figure 1-elements 106, 0019), wherein the particular building automation system
select an IR protocol from the non-volatile memory based on a correspondence between the partivular building automation system in accordance with the IR protocol  (Figure 4, 0028-30, 0070, 0082)
wirelessly transmit one or more IR commands to the selected one of the plurality of different building automation systems in accordance with the IR protocol (Figure 4, 0028-30, 0070)
  Not expressly taught are: 
a non-volatile memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units ((Figure 4-184, 0027, 0033, 0036-37, 0070, 0080, 0082, 0093-96)


Rognli teaches the non-volatile memory limitations and Julio teaches the  lighting limitations as described below
a non-volative memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units (Rognli, Figure 4-184, 0027, 0033, 0036-37, *0043, 0070, 0080, 0082, 0093-96)
wherein the particular building automation system comprises at least one of a security system or lighting system (Julio, ABSTRACT)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Rognli to the teachings of Julio would achieve an expected and predictable result comprising: 
a non-volative memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units 
 wherein the particular building automation system comprises at least one of a security system or lighting system
  One of ordinary skill in the art would be motivated to apply Julio to provide centralized control of multiple lighting units, as described by Julio, Col 1 lines 10-22. Moreover, one of ordinary 

12.    Rognli teaches the system of claim 11, wherein the building automation system comprises one or more of an HVAC system 

13.     Rognli teaches the system of claim 11, wherein the controller is configured to select the IR protocol from the non-volatile memory by at least: 
        receiving a brand of the particular building automation system of the plurality of different building automation systems via the user interface of the controller (0080-82)
receiving a model of the building automation system via the user interface of the controller (0080-82)
identifying the IR protocol stored in the non-volatile memory that corresponds to the particular building automation system based at least in part on the received brand and received model of the particular building automation system (0080-82, see also 0043)


             

Claims 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Federspiel (PG/PUB 2013/0151019). in view over Clendinning et al. (PG/PUB 20160027086).

4.    Rognli teaches the system  of claim 1, wherein the non-volatile memory comprises:



   A plurality of pages (Figure 3-3000: row x columns, see also a plurality of values albeit the values are not the IR protocols as taught by Rognli)
  A lookup table (e.g. see also associated values albeit the values are not the plurality of brands and models as taught by Rognli (Figure 2-2001-2000: look-up table), where the look-up table has an address for a page from the plurality of pages (Figure 2-2002 linked to Figure 3-3001).
   One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Clendinning et al. (e.g. employing a relational database having a lookup table linked to a plurality of pages via an address of the look-up table), to the teachings of Rogli (e.g. associating brand and models with a respective IR protocol), would achieve an expected and predictable result via combining said elements using known methods.  Rognli teaches the application of a look-up table for organizing data (0082).  Clendinning et al. teaches the application of databases for organizing data (0013).  0One of ordinary skill in the art applying the database schema of Clendinning to the predetermined association between the brand/model and IR protocols of Rognli would realize an improved invention (e.g. providing consistent structures for organizing and managing the information).
  The combination of Rognli and Clenndinning teaches the application of a lookup-table having an address linked to multiple pages.  The combination does not expressly teach where the plurality of pages comprise the IR protocols and where the look-up table comprises the plurality 
 One of ordinary skill in the art before the effective filing date of the claimed invention substituting the IR protocols in place of any element 3002-3005 of the plurality of pages (e.g. row x column) and substituting the brand and model in place of any one element 2001-2000 of the lookup table would achieve an expected and predictable result of retrieving an IR protocol corresponding to the brand and model of the HVAC unit.  The motivation to combine is the same as the aforementioned rationale, supra0.
5.    The combination of Rognli and Clenndinning teaches the  wireless controller of claim 4, wherein the plurality of pages are a plurality of flash pages, wherein each flash page stores one IR protocol (e.g. “flash page” in light of Applicant’s specification, published para., 0078, is interpreted as an organized data stored within memory.  Here, the combination of Rognli and Clendinning teaches a flash page with IR protocol (Clendinning, see modified Figure 3, supra claim 4)
14.    The combination of Rognli and Clenndinning teaches the system of claim 11, wherein the non-volatile memory comprises:
a plurality of pages having a plurality of IR protocols that correspond to the plurality of different building automation systems, each page having at least one IR protocol corresponding to at least one building automation system (supra claim 4 rationale for identical mapping and supporting rationale)

The cited prior art is combinable for the same reasons as set forth in claim 4.
15.    The combination of Rognli and Clenndinning teaches the system of claim 14, wherein the controller is further configured to:
identify a particular address based on the selected one of the plurality of different building automation systems (0080-82, supra claim 14)
identify the IR protocol at the particular address (0080-82, supra claim 14)
access the indication of correspondence from the non-volatile memory (0043, supra claim 14)
16.    The combination of Rognli and Clenndinning teaches the system of claim 15, wherein the controller is configured to: receive a brand of the particular one of the plurality of different building automation systems via the user interface of the controller (0080-82, 0043)
receive a model of the particular one of the plurality of different building automation systems via the user interface of the controller (0080-82, 0043)


Claims 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Federspiel (PG/PUB 2013/0151019). in view over Son et al. (USPN 747550).

8.    Rognli teaches the system of claim 1, wherein the non-volatile memory comprises a first memory that stores indications of correspondence between IR protocols and each mini-split HVAC unit of the plurality of different mini-split HVAC units and a second memory that stores  the IR protocols (0043 e.g. Examiner note, first and second memories are not claimed as separate memories); however, Rogli does not expressly teach a first memory.  Son et al. teaches a first memory as described below. 
Son et al. teaches a different/first/second memory for storing data (ABSTRACT, Col 1 lines 15-24).  Rognli teaches an indication of the correspondence (0080-82)
 One of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable memory types, would achieve an expected and predictable result via storing the indication of the correspondence in NAND flash memory to realize non only the benefit of addressing the “shift phenomena” (Son et al., Col 3 138 may also include, or be coupled to a memory device comprising any of a variety of volatile memory, including RAM, DRAM, SRAM, and so on, as well as non-volatile memory, including ROM, PROM, EPROM, EEPROM, Flash, and so on. Such memory devices may store programs, software, and instructions relating to the operation of universal DR remote-control device 108,” 0043.  Accordingly, it would have been obvious to further utilize a NAND flash memory for storing data while realizing the benefits of using NAND as described above in addition to saving power (e.g. does not require power to retain data)


10.    Rognli teaches the system of claim 1, wherein the non-volatile memory storing the IR protocols includes 
Son et al. teaches a NAND flash memory (ABSTRACT, Col 1 lines 15-24).  Rognli teaches storing IR protocols (0080-82, 0043, 0099)
 One of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable memory types, would achieve an expected and predictable result via storing the IR protocols in NAND flash memory to realize non only the benefit of addressing the “shift phenomena” (Son et al., Col 3 lines 6-25) but also providing redundant memory in the event of failure. Moreover, Ronli contemplates the use of multiple memory types, namely a “Processor 138 may also include, or be coupled to a memory 108,” 0043.  Accordingly, it would have been obvious to further utilize a NAND flash memory for storing data while realizing the benefits of using NAND as described above in addition to saving power (e.g. does not require power to retain data)
17.    Rognli teaches the system of claim 11, wherein the non-volatile memory comprises a first memory that stores indications of the correspondence between the IR protocols and each building automation system of the pkuraliuty of different building automation systems and a second memory that stores the IR protocols (supra claim 8 for identical claim mapping and supporting rationale to combine)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rognli (PG/PUB 20120271460) in view over Julio (USPN 8519830) in view over Son et al. (USPN 747550).
19.    Rognli teaches the system of claim 11, wherein the non-volatile memory storing the IR protocols for each of the plurality of different building automation systems is 

  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See relational databases
  20080126557 20030055812 7437379 10031957 20020169777
See flash pages
  20110040771 20060144936
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117